      Case 3:20-cr-01793-DMS Document 44 Filed 01/22/21 PageID.106 Page 1 of 1



                                                                         JAN 2 2 2021
 1
                                                                   cL.er~K. J 5. [l;STR1CT COUHT
                                                                SOUTHER~ C13-f\1CT CF Cl~LIFOflNlt~
2                                                               BY                         DEPUTY

 3
4
                             UNITED STATES DISTRICT COURT
 5
                           SOUTHERN DISTRICT OF CALIFORNIA
 6

 7    UNITED STATES OF AMERICA,                   Case No. 20-CR-1793 DMS
 8                       Plaintiff,               ORDER and JUDGMENT
                                                  DISMISSING INDICTMENT
 9          v.                                    WITHOUT PREJUDICE
10    MARC OLIVER LEWIS,                          The Honorable Dana M. Sabraw
11                       Defendant.
12
13         Based on the motion of the United States to dismiss this case, it is hereby ordered
14   that the indictment in the above-entitled action be dismissed without prejudice.                 Bond
15   posted in this case is ordered exonerated.
16         SO ORDERED.
17
18   Dated: January l.2:i 2021
19
20
21
22
23
24
25
26
27
28
